Citation Nr: 0211435	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  98-05 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for back condition, to 
include sciatic neuropathy, to include as a result of 
exposure to Agent Orange, or some other herbicide, during 
service.

3.  Entitlement to service connection for chronic ear 
infections.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from July 1965 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In December 1997, the RO denied service connection for 
post-traumatic stress disorder (PTSD), and sciatic 
neuropathy, to include as a result of exposure to Agent 
Orange, or some other herbicide, during service.  In August 
1998, the RO denied service connection for abnormal laryngeal 
cells, claimed as a throat condition, to include as a result 
of exposure to Agent Orange, or some other herbicide, during 
service.  In October 1998, the RO denied service connection 
for chronic ear infections.  The Board has determined that 
the issues are more accurately characterized as stated on the 
cover page of this decision.  

In June 2002, the RO received a request for a videoconference 
hearing at the RO.  In July 2002, the RO sent the veteran 
notice that a hearing was scheduled on August 19, 2002.  
Subsequently, the veteran failed to appear for his scheduled 
hearing, and the claims folder does not indicate that the 
veteran filed a motion for a new hearing.  Accordingly, the 
Board will proceed without further delay.

The veteran has filed claims of entitlement to service 
connection for chronic ear infections, and a throat 
condition, to include abnormal laryngeal cells, with the 
claim for a throat condition to include as a result of 
exposure to Agent Orange, or some other herbicide, during 
service.  Prior to adjudicating these issues, the Board is 
undertaking additional development pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  38 C.F.R. § 20.903 
(2002).  After giving the notice and reviewing your response 
to the notice, the Board will prepare a separate decision 
addressing these issues.


FINDINGS OF FACT

1.  The veteran does not have PTSD.

2.   The veteran does not have a back disorder, to include 
sciatic neuropathy, that is related to his service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.304(f), 3.159 
(2002).

2.  A back disorder, to include sciatic neuropathy, was not 
incurred in or aggravated by the veteran's active military 
service, nor may arthritis of the spine be presumed to have 
been incurred in active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations do not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decisions on appeal, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  The appellant 
was notified in the December 1997, August 1998 and October 
1998 rating decisions, and the statements of the case 
(SOC's), that the criteria for service connection for PTSD, 
or a back condition, had not been met.  See also, SSOC dated 
in April 2002.  Those are the key issues in this case, and 
the SOC's and the SSOC informed the appellant that evidence 
of diagnosis and service incurrence was needed to 
substantiate his claims.  The veteran was further advised of 
the evidence required to substantiate his claims during his 
October 2000 hearing.  VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  Based on the foregoing, the Board concludes that the 
appellant has been informed of the information and evidence 
needed to substantiate his claims and that VA has complied 
with its notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  In this case, the RO has 
requested and obtained service and service medical records 
from the National Personnel Records Center.  In addition, the 
appellant has been afforded VA examinations involving the 
claimed disabilities.  In a letter, dated in February 2001, 
the veteran was advised of the provisions of the VCAA, and 
that VA would request all relevant evidence in the custody of 
a federal department or agency, as well as all relevant 
private medical treatment reports.  The veteran was further 
requested to identify all private health care providers who 
may have relevant treatment records and all federal agencies 
who may have relevant evidence.  However, with the exception 
of a reference to one instance of VA treatment in September 
1999 (which was already of record), there is no record of a 
reply that is responsive to the RO's February 2001 letter.  
The Board therefore finds that VA has complied with its duty 
to notify the appellant of his duties to obtain evidence.  
See Quartuccio v. Prinicipi, No. 01- 997 (U. S. Vet. App. 
June 19, 2002).  Furthermore, the RO has obtained VA and non-
VA outpatient treatment reports, and the veteran has not 
asserted that any relevant evidence has not been associated 
with the claims file, or that any additional development is 
required.  With regard to the claim for a back condition, the 
Board further finds that, as discussed infra, service medical 
records contain no evidence of a back injury, and that the 
first evidence of a back injury is dated in 1985, 
approximately 17 years after separation from service.  Given 
the lack of medical evidence upon which to base an opinion, 
the Board finds that a remand for an etiological opinion is 
not necessary to decide the claim.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159 (c)(4)(B)).  Based on the 
foregoing, the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating these claims.  See 38 C.F.R. 
§§ 3.159(d); Wensch v. Principi, 15 Vet. App. 362 (2001).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


II.  Service Connection

A.  PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2002).  

In October 1997, the veteran filed his claim.  Claims for 
service connection for PTSD are evaluated in accordance with 
the criteria set forth in 38 C.F.R. 3.304(f).  During the 
pendency of the veteran's appeal, amendments to those 
criteria became effective on March 7, 1997, see 64 Fed. Reg. 
32,807 (1999), and on March 7, 2002.  See 67 Fed. Reg. 
10,330-10,332 (2002). 

The Court has stated that where laws or regulations change 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process is completed, the 
version of the law most favorable to the appellant applies 
unless Congress provides otherwise.  Karnas v. Derwinski, 1 
Vet. App. 308 (1990).  

In this case, under the old regulation, service connection 
for PTSD required a current, clear medical diagnosis of PTSD.  
Under the newer versions of the regulation, service 
connection for PTSD required medical evidence diagnosing PTSD 
in accordance with  38 C.F.R. § 4.125(a).  In addition, in 
1996 VA adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
& 4.126.  See 61 Fed. Reg. 52695-52702 (1996).  

As discussed below, the veteran's claim for service 
connection for PTSD fails under all applicable versions of 38 
C.F.R. § 3.304(f).  Therefore, the veteran has not been 
prejudiced by the Board's adjudication of his claim.  Indeed, 
a remand of this issue would only result in needless delay 
and impose further burdens on the RO, with no benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The veteran asserts that he has PTSD due to his service.  He 
alleges that he has PTSD due to participation in combat in 
Vietnam, as well as several non-combat incidents, while 
serving with the Navy.  In light of the Board's determination 
that the preponderance of the evidence is against the claim 
that the veteran has PTSD, the issue of whether verified 
stressors exist is a "downstream" issue which will not be 
further discussed.  See Gilpin v. West, 155 F.3d 1353 
(Fed.Cir. 1998) (holding that under 38 U.S.C.A. § 1110, the 
veteran must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation).  

Despite the indications of PTSD, discussed below, the Board 
finds that the preponderance of the evidence is against the 
claim that the veteran has PTSD.  

The veteran's discharge (DD Form 214) indicates that he 
served in the Navy, that his related civilian occupation was 
cook, and that he received the Vietnam Service Medal and 
Vietnam Campaign Medal.    

The veteran's service medical records do not show complaints, 
treatment or a diagnosis involving psychiatric symptoms.  The 
veteran's separation examination report, dated in August 
1968, shows that his psychiatric condition was clinically 
evaluated as normal.     

The post-service medical evidence includes VA PTSD 
examination reports, dated in November 1997 and January 2000.  
The November 1997 report shows that the veteran reported that 
he had been a police officer for 15 years with a major 
metropolitan police department.  He did not report any 
stressors associated with his policeman's career, but gave 
three stressors involving service in Vietnam, none of which 
involved personal participation in combat.  The Axis I 
diagnosis was anxiety disorder, not otherwise specified 
(NOS).  The January 2000 VA PTSD report shows that the 
examiner noted that the veteran reported a number of 
stressors which were not claimed during his December 1997 
examination, to include service as a gunner on a patrol boat.  
See also, VA PTSD assessment, dated in September 1999 (in 
which the veteran claimed eight to nine months of service as 
a gunner on "small fast gunboats"/PBR's (patrol boat, 
river)).  The examiner further noted that the veteran's 
service medical records did not show that he ever served as a 
gunner on a patrol boat.  The Axis I diagnosis was anxiety 
disorder NOS. 

The Board finds that the November 1997 and January 2000 VA 
PTSD examination reports are highly probative evidence which 
shows that the veteran does not have PTSD.  In these reports, 
the examiners each determined that the veteran's correct 
diagnosis was anxiety disorder NOS.  They specifically ruled 
out PTSD.  Both reports were based on psychological testing, 
and the January 2000 report was based on a review of the 
claims file.  Based on the foregoing, the Board finds that 
the veteran does not have PTSD.  

In reaching this decision, the Board has considered the 
reports of Ken Lippincott, M.D., and Charles R. Secrest, 
M.D., to the effect that the veteran has PTSD due to his 
service.  See e.g., Dr. Lippincott's letters, dated in March 
1998 and June 1999; Dr. Secrest's December 1997 and February 
1998 reports.  The Board has also considered a psychiatric 
assessment by a VA social worker, dated in September 
1999(containing an Axis I diagnosis of PTSD).  However, any 
probative value of this evidence is offset by the fact that 
none of it is shown to have been based on a review of the 
veteran's claims file or any other detailed and reliable 
medical history.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  Nor is 
any of it accompanied by other indicia of reliability, to 
include a rationalized explanation or psychological testing.  
The Board therefore finds that the probative value of the 
evidence indicating that the veteran has PTSD is outweighed 
by the contrary evidence of record, which shows that the 
veteran does not have PTSD.  As the preponderance of the 
evidence is against the claim that the veteran has PTSD, the 
veteran's claim for service connection for PTSD fails on the 
basis that all elements required for such a showing have not 
been met.  Accordingly, service connection for PTSD must be 
denied.  

B.  Back Condition

The veteran asserts that he has a back condition, to include 
sciatic neuropathy, as a result of his service, to include as 
a result of exposure to Agent Orange, or some other 
herbicide, during service.  With regard to his claim for 
sciatic neuropathy, he argues that he was kicked in his back 
by an officer during service, but that he did not seek 
medical attention.  See November 1997 VA neurological 
disorders examination report; transcript of hearing, held in 
October 2000.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, disease 
associated with exposure to certain herbicide agents, listed 
in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in that 
section even though there is no evidence of such disease 
during the period of service.  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied:  
Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; non-Hodgkin's lymphoma; acute 
and subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; multiple myeloma, respiratory cancers 
(cancers of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcoma.  38 C.F.R. § 3.309(e).    

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

The veteran's service medical records do not show treatment, 
complaints or a diagnosis involving sciatic neuropathy, or 
his back.  The veteran's separation examination report, dated 
in August 1968, shows that his spine was clinically evaluated 
as normal.     

The post-service medical evidence consists of VA examination 
and outpatient treatment reports, dated between November 1997 
and 1999, and private medical treatment reports, dated 
between 1994 and 2000.  These reports include a June 1985 
report from Donald C. Austin, M.D., showing that the veteran 
was diagnosed with peripheral neuropathy.  A private medical 
report, dated in September 1985, notes degenerative lumbar 
disc disease, and an October 1985 magnetic resonance imaging 
(MRI) report contains an impression of minimal disc bulging 
at L4-5 with no evidence of herniation.  Records from Dr. 
Secrest dated between 1994 and 2000, which note one or more 
treatments for bilateral back pain, sciatica and sciatic 
neuropathy.  A November 1997 VA neurological examination 
report notes sciatic neuropathy.  A letter from Charles R. 
Secrest, M.D., dated in February 1998, states that he has 
been treating the veteran since 1986, and that the veteran 
currently has sciatic neuropathy, degenerative arthritis and 
HNP (herniated nucleus pulposus) syndrome.  VA outpatient 
treatment reports, dated between 1998 and 1999, show 
impressions that included mild peripheral neuropathy, NIDDM 
(non-insulin dependent diabetes mellitus) and chronic back 
pain and mild axonal neuropathy.  

The Board finds that service connection for a back condition 
on a direct basis (i.e., on a basis other than exposure to 
Agent Orange, or some other herbicide) is not warranted.  The 
Board initially notes that the preponderance of the evidence 
is against a finding that there is a nexus between any 
current sciatic neuropathy or back condition and the 
veteran's service.  With regard to sciatic neuropathy, the 
veteran's service records do not show complaints, treatment 
or a diagnosis involving his back or sciatic neuropathy, and 
the first evidence of a back condition is not shown until 
September 1985.  This is approximately 17 years after 
separation from service.  This lengthy period without 
treatment weighs heavily against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).   The Board therefore 
finds that a back condition is not shown during service.  See 
38 C.F.R. § 3.303.  

In reaching this decision, the Board has considered a 
September 1998 opinion from Dr. Secrest, in which he states 
that the veteran has post-traumatic fibromyalgia in his back 
as a result of his service, noting, "[The veteran] dates the 
onset of this problem basically to the service, where he had 
some questionable back strain or injury."  However, any 
probative value of this opinion is offset by the fact that it 
is not shown to have been based on a review of the veteran's 
claims file or any other detailed and reliable medical 
history, nor is it accompanied by other indicia of 
reliability, to include a rationalized explanation.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 
5 Vet. App. 177, 180 (1993).  When read in context, he states 
that "he" (the veteran) related his back problems to his 
service, and this opinion therefore appears to be by history 
only.  The Board therefore finds that the probative value of 
the evidence indicating that the veteran has a back condition 
that is related to his service is outweighed by the contrary 
evidence of record, which shows that the veteran's back 
condition is not related to his service.

The veteran has also asserted that he has a back condition as 
a result of exposure to Agent Orange, or some other 
herbicide, during service.  

The claim that the veteran has a back condition that is 
secondary to exposure to Agent Orange must be denied on two 
grounds.  First, other than peripheral neuropathy, he has not 
been diagnosed with a disease that is recognized as 
attributable to Agent Orange under the applicable 
regulations.  See 38 C.F.R. §§ 3.307, 3.309(e).  Therefore, 
as a matter of law, the veteran cannot receive the benefit of 
a rebuttable presumption that he has a back condition that 
was caused by his exposure to Agent Orange.  To the extent 
the law is dispositive of an issue on appeal, the claim lacks 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 427, 430 
(1994).  With regard to peripheral neuropathy, the first 
evidence of this is dated in 1985, and there is no competent 
evidence showing that this disorder become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  

Second, the Board has determined that the evidence does not 
show that the veteran had the claimed disability during 
service.  As previously stated, the first medical evidence of 
a back condition is dated in 1985.  This diagnosis comes 
approximately 17 years after service.  This lengthy period 
without treatment weighs heavily against the claim.  Maxson, 
supra.  In addition, notwithstanding the previously discussed 
September 1998 opinion of Dr. Secrest, which lacks any 
probative value, there is no competent evidence showing that 
the veteran has a back condition that is related to his 
service.  In summary, the claims file does not contain any 
medical evidence of a nexus between the claimed condition and 
exposure to herbicides during service.  Therefore, service 
connection cannot be established under Combee, supra.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and the veteran's claim for a 
back condition secondary to exposure to herbicides during 
service, must be denied.
III.  Conclusion

The Board has considered the veteran's oral and written 
testimony submitted in support of his arguments that he has 
PTSD, and a back condition, that should be service connected.  
His statements are not competent evidence of a nexus between 
the claimed conditions and his service.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the veteran's claims for service connection for 
PTSD, and a back condition, must be denied.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for PTSD is denied.

Service connection for a back condition is denied.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

